BEAUCHAMP, Judge.
Appellant was convicted on an indictment charging that she forcibly detained, confined, concealed, and enticed away Mrs. Mary Johnson, her aunt, for the purpose and with the intent of taking, receiving, demanding and extorting from her certain valuable property set out and described in the indictment. The jury found her guilty and assessed a penalty of five years in the penitntiary.
The appellant, Dr. Ola Dee Massie, lives in the City of Waco and maintains a home outside of the city, as well as a room or apartment in an uptown hotel. Her aunt, Mrs. Johnson, with whom she had lived for a time prior to her marriage, was a *118resident of Cameron in Milam County. She was under the treatment of a physician. Under his direction she went to a hospital in Cameron for care and treatment. Defendant came to Cameron and attempted to induce her aunt to go to a hospital in Waco, but the aunt refused to go. It is the state’s evidence that defendant, with another woman, induced the aunt to get into the car for the purpose of returning to her home in Cameron. Instead of taking her there appellant forcibly carried her to Waco and placed her in a hospital, contrary to her will. Following this, the state’s evidence further shows that appellant secured the keys to Mrs. Johnson’s home and to her bank box, from which appellant gained possession of the various articles enumerated in the indictment. These were carried to Waco without the knowledge and consent of the owner and were later recovered from the possession of the appellant by reason of a search warrant which the owner had issued, after freeing herself from the hospital where appellant had placed her.
While appellant did not testify in her own behalf, the defense is that she was interested in the welfare of her aunt; that she believed her to be mentally incompetent to attend to her affairs; that she wanted her in Waco where she could look after the aunt’s health and that in pursuance of this interest she did look after her, provided nurses for her at appellant’s own expense, at least in part, and proceeded in an effort to have herself appointed guardian for the aunt, to look after her property. On this basis she denies any attempt to kidnap the aunt as' charged in the indictment. The evidence she introduced in this regard raised the issue and it appears that it was properly submitted to the jury. ■
Appellant brings this appeal and asks for a reversal based on three bills of exception, the first and third of which complain of the refusal of the court to admit in evidence a letter written by Dr. Avent, of Waco, which appellant presented to an attorney in Cameron whose assistance she was seeking to institute the guardianship proceeding. The letter expressed the opinion of Dr. Avent that Mrs. Johnson was incompetent. These bills are qualified by the court who stated that Dr. Avent was present in the courthouse and available as a witness on the subject. He sustained the objection on the ground that the letter was hearsay, that it was not properly proven to contain the signature of Dr. Avent, together with other objections made by the state. Under the qualification of the bill there could be no question that the court’s ruling was correct on these issues.
Among the articles alleged to have been taken was a diamond *119brooch, valued at $2500. This was not recovered by the officers under the search warrant by which the other property was secured. In reply to a question by the sheriff, appellant stated that she had turned the brooch over to her lawyer. The record shows that she had two firms of lawyers, one in Waco and the firm of Camp & Camp, of Cameron and Rockdale. The evidence does not show whether either or all of these attorneys had been employed at the time she made the statement. Other than as herein stated, we find no specific part that the brooch played in the case. It probably had a greater value than other property, and was not recovered by the officers, nor by Mrs. Johnson, its owner, at the time of the trial.
For some purpose which the record does not disclose, the attorney for the state referred to this article in his closing argument, in the following language:
“Her (complaining witness Mrs. Johnson’s) husband has been dead for 25 years; she is old and she is holding that brooch as a life insurance policy, her life protection and her last protection against the inevitable she doesn’t have it now. That brooch is gone. I now call upon Mr. Camp to present it to this court.”
At the time he did this he pointed his finger at Mr. E. A. Camp.
In qualifying the bill the court said he considered the objection made to it too vague and indefinite. He approved the special requested charge and read it to the jury in which he withdrew from the jury’s consideration the demand made by the attorney in his argument.
We are unable to understand, from a careful consideration of the facts of the case, what purpose the argument served. The appellant has not made it clear just what injury was done by it. If the attorney for appellant had responded to the request and handed over the jewel, it could have thrown no light on the case as it was presented to the jury. If he had been forced to do so it would not have had any probative force either way. It was admitted that she had the brooch, that it had not been turned over to the officers, that it was of the value of $2500, or, if not admitted, the facts were in no way denied. It is inconceivable that this request created any additional prejudice in the minds of the jury. She had consistently failed and refused to deliver the brooch to her aunt up to the time of the trial and that fact was clearly before the jury.
*120We have been unable to find that this particular question has been discussed in a similar case within this jurisdiction. The state cites the case of Tabor v. State, 107 S. W. 1116. In an opinion written by Judge Henderson, and approved by the court subsequent to his death, a similar situation arose but we find nothing in the opinion that is particularly helpful in the case now before us. At most, it does not help the contention of appellant.
Finding no reversible error, the judgment of the trial court is affirmed.